                     UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF NORTH CAROLINA


 UNITED STATES OF AMERICA
                   Plaintiff(s)                                           EXHIBIT AND WITNESS LIST
            v.
     BRIAN DAVID HILL                                                     Case Number: 1:13CR435-1
                 Defendant(s)

Presiding Judge                              Plaintiff's Attorney                    Defendant's Attorney
Thomas D. Schroeder                          Anand Ramaswamy, AUSA                   Renorda Pryor, Appt.
Trial Dates:                                 Court Reporter                          Courtroom Deputy
9/12/2019                                    Briana Bell                             Anita Engle
                      DATE
PLF. NO. DEF. NO.    OFFERED     MARKED        ADMITTED                DESCRIPTION OF EXHIBITS AND WITNESSES

   X                 9/12/2019                                  Robert Jones, Marinsville Police Department
    1                            9/12/2019     9/12/2019        (Sealed) Thumbnail Photos from Defendant's Phone
    2                            9/12/2019     9/12/2019        Map of Location of Where Photographs Taken
    3                            9/12/2019     9/12/2019        Copy of Photograph of Greene Co., Inc.
    4                            9/12/2019     9/12/2019        Copy of Photograph of Greene Co., Inc. & Truck
                                                                Copy of Photograph of Intersection of Commenwealth
   5                             9/12/2019     9/12/2019        Virginia Ave. & Memorial Blvd.
   6                             9/12/2019     9/12/2019        (Sealed) Copy of Photograph of Nude Defendant
   7                             9/12/2019     9/12/2019        Road Map of City Where Photographs Taken
   8                             9/12/2019     9/12/2019        August 2018 Month Supervision Report
   9                             9/12/2019     9/12/2019        Screenshot of Document Properties
   10                            9/12/2019     9/12/2019        Printout of VA Code Ann. §18.2-387
               X     9/12/2019                                  Jason McMurray, U.S. Probation Officer (WDVA)
               X     9/12/2019                                  Roberta Hill




                                                                                                            Page 1 of 1


                   Case 1:13-cr-00435-TDS Document 186 Filed 09/12/19 Page 1 of 1
